DETAILED ACTION
This communication is in responsive to RCE for Application 16/218052 filed on 1/05/2022. The present application, before March 16, 2013, is being examined under the Pre-AIA  provisions.

Status of Claims:
		Claims 2-55 are presented for examination.

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/05/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments in the amendment filed on 1/05/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 2-21 are moot in view of the new ground of rejection. However, the same art is maintained but different paragraphs are cited as necessitated by the amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The underline limitations of the independent claims are not supported by the original specification and considered a new matter. For example, “wherein the priority represents a position within a priority order associated with the set of content rules corresponding to the particular type of visitor activity,” is new matter because the limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2002/0010625) in view of Andrade et al. (hereinafter Andrade) US 2017/0026690 A1 in view of

a computer-implemented method comprising: 
storing one or more content rules in a database (¶0018 & ¶0060; rules are stored in a table including prediction, relatedness rules and recommendations. Note that each user profiles is also stored in database 38 that stores account specific information, see ¶0062), wherein a content rule specifies a condition corresponding to a type of visitor activity and an associated action (¶0018 & ¶0053-¶0060; generating mappings based on user activities where mapping control a type of content to present. For example, if user view product A then generate session specific recommendations. Also note that ¶0193 that content being presented dynamically changes in real time as activities on the website are performed); 
receiving a selection of a particular type of visitor activity (¶0047-¶0060; a user searches or browse for a product or views product A, B and C. Also see ¶0155 & ¶0184; a particular user’s shopping cart are used as input to produce recommendations), wherein the particular type of visitor activity is indicative that a visitor requires assistance (¶0047-¶0052; a user searches or browse for a product via submitting a search query uniquely identifying the product which means that the product that the user is searching for is not on the web indicative that the user is using search tools “indicative that a visitor requires assistance” because the product is not readily available e.g. an affirmative request by the user for information about that product); 
displaying a set of content rules from the database that are associated with the particular type of visitor activity (¶0051-¶0060; recommendations are displayed including specific recommendations for the user based on user’s selection of a product. wherein the set of content rules correspond to a plurality of actions related to presenting a real-time interactive element to the visitor (¶0051-¶0060; selecting and deselecting a recommendation or interactively rate a product. For example, Web site also implements a variety of different recommendation services for recommending products to users. One such service, known as BookMatcher.TM., allows users to interactively rate individual books on a scale of 1-5 to create personal item ratings profiles, and applies collaborative filtering techniques to these profiles to generate personal recommendations. The BookMatcher service is described in detail in U.S. Pat. No. 6,064,980, the disclosure of which is hereby incorporated by reference. The site may also include associated services that allow users to rate other types of items, such as CDs and videos. As described below, the ratings data collected by the BookMatcher service and/or similar services is optionally incorporated into the recommendation processes of the present invention) that facilitates a messaging communication with an agent device of an agent (¶0042; providing chat rooms that facilitate chat communication); 
receiving input corresponding to the selection of a particular content rule associated with the particular type of visitor activity (¶0051-¶0060; rating a product or deselecting an items from a generated session specific recommendations), 
wherein the input further includes a priority and a customization to the particular content rule to obtain a modified content rule rules (¶0050-¶0060 & ¶0092-¶0094; rating a product or deselecting an item from a session specific recommendations modifies the recommendation rules and refine the list of recommended items based on affinity scores “priority”), and wherein the customization includes an update to the real-time interactive element (¶0050-¶0060; rating a product or deselecting an item from a session specific recommendations modifies the recommendation rules and refine the list of recommended items); 
providing a webpage (¶0021, ¶0056 & ¶0167 and Fig. 11), wherein the webpage is provided in response to a request associated with a visitor device (¶0056, ¶0155 & ¶0184; ), and wherein the webpage includes a frame having one or more content cells (Fig. 6 & ¶0184 & ¶0193); 
tracking visitor activity on the webpage in real time as a particular visitor device of a particular visitor interacts with the webpage to determine that the particular visitor has performed the particular type of visitor activity (¶0049; Using a shopping cart feature of the site, users can add and remove items to/from a personal shopping cart which is persistent over multiple sessions. (As used herein, a "shopping cart" is a data structure and associated code which keeps track of items that have been selected by a user for possible purchase.) For example, a user can modify the contents of the shopping cart over a period of time, such as one week, and then proceed to a check out area of the site to purchase the shopping cart contents); and 
dynamically changing a particular content cell when the condition associated with the modified content rule is identified as satisfied by the particular visitor activity (Fig. 11, ¶0193-¶0222; see dynamic page generation where  content being presented dynamically changes in real time as activities on the website are performed), 
wherein the particular content cell is dynamically changed based on the action specified by the modified content rule (¶0050-¶0060; rating a product or and wherein the action includes displaying the updated real-time interactive element in the particular content cell (¶0050-¶0060; rating a product or deselecting an item from a session specific recommendations modifies the recommendation rules and refine the list of recommended items. Also see Fig. 11, ¶0193-¶0222; see dynamic page generation where content being presented dynamically changes in real time as activities on the website are performed).
	Smith does not expressly teach “wherein the priority represents a position within a priority order associated with the set of content rules corresponding to the particular type of visitor activity,”
	Andrade teaches wherein the priority represents a position within a priority order associated with the set of content rules corresponding to the particular type of visitor activity (¶0085; FIG. 5 illustrates two mechanisms of preferred placement at work. On the left side of user interface 36 is shown a list of on-demand categories. This list of categories is subject to preferred placement business rules, for example, sequential placement rules for each category based on time-of-day and/or category priority. Furthermore, the viewer may be provided with an interface to update the prioritization of such content selections. In addition, content tiles for specific on-demand programming are provided. This list of content tiles is also subject to preferred placement business rules, such as by way of illustration only, sequential placement 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Andrade into the system of Smith in order to organize or sequence the display of a set of programmable content elements of an application to a viewer, using business rules that describe the preferred placement conditions or criteria (abstract). Such criteria include brand, content owner, application location, current channel, current channel family, current channel category, time of day, content category, current program, current program genre, current application, current content type, and/or subscriber and set-top box profile and behavior data (abstract). Utilizing such teachings allow for managing the web application within specifically for the user (abstract & Fig. 5). 

Regarding Claim 3, Smith in view of Andrade teach the method of claim 2, Smith further teaches wherein the tracked visitor activity includes one or more selections made within the web page by the particular visitor device (see above claim1 for tracking. Also see ¶0201-¶0203 & Fig. 11 that illustrate user’s selection e.g. “the list of recently viewed items may include detail pages viewed during prior sessions (e.g., all sessions over last three days), and may include links to recently accessed browse node pages and/or recently used search queries” Also see ¶0019, ¶0048-¶0052 & Fig. 3A e.g. step 102A, 104A and 108A).



Regarding Claim 5, Smith in view of Andrade teach the method of claim 2, Smith further teaches wherein the one or more content cells of the webpage are populated based at least in part on historical activity by the visitor device (see Fig. 11 of Smith).

Regarding Claim 6, Smith in view of Andrade teach the method of claim 2, Smith further teaches wherein the particular content cell is changed dynamically in real time (see claim 1 above. Also see Smith in ¶0019 “Because the personalized recommendations are generated using preexisting item-to-item similarity mappings, they can be generated rapidly (e.g., in real time) and efficiently without sacrificing breadth of analysis”).

Regarding Claim 7, Smith in view of Andrade teach the method of claim 2, Smith further teaches wherein each of the content rules of the set of content rules is assigned a priority within the priority order (¶0092-¶0094; affinity scores).


	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Andrade into the system of Smith in order to organize or sequence the display of a set of programmable content elements of an application to a viewer, using business rules that describe the preferred placement conditions or criteria (abstract). Such criteria include brand, content owner, application location, current channel, current channel family, current channel category, time of day, content category, current program, current program genre, current application, current content type, and/or subscriber and set-top box profile and behavior data (abstract). Utilizing such teachings allow for managing the web application within specifically for the user (abstract & Fig. 5). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Smith’s teachings above in order to identify additional products to recommend, preferably using a pre-existing table that maps products to related products (abstract).  The table is generated by periodically analyzing user browsing histories to identify correlations between purchases, viewing events, and/or other actions performed with respect to particular products. Id.  The recommended items may be displayed together with an option to individually deselect the recently viewed items on which the recommendations are based. Id. 

Regarding Claim 10, Smith in view of Andrade teach the method of claim 2, Smith further teaches wherein displaying the updated real-time interactive element includes embedding code in a location of the content cell within the webpage (obvious from Fig. 11 & ¶0155).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Smith teachings into the system of Andrade in order to identify additional products to recommend, preferably using a pre-existing table that maps products to related products (abstract).  The table is generated by periodically analyzing user browsing histories to identify correlations between purchases, viewing events, and/or other actions performed with respect to particular products. Id.  The Id. 

Regarding Claim 11, Smith in view of Andrade teach the method of claim 10, Smith further teaches wherein the user input further defines the customized template as including the embedded code (obvious from Smith’s teachings in Fig. 11 where a user may de-select “user input” an item that result in an “updated view” where “the HTTP/XML application 37 deletes the de-selected item(s) from the corresponding session record in the click stream table 39, or marks such items as being deselected.  The Session Recommendations process 52 then regenerates the Session Recommendations using the modified session record, see ¶0194); and storing the customized template in a content library (Fig. 11 & ¶0194-¶0197; stores the new updated page with the personalized recommendation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Smith teachings above in order to identify additional products to recommend, preferably using a pre-existing table that maps products to related products (abstract).  The table is generated by periodically analyzing user browsing histories to identify correlations between purchases, viewing events, and/or other actions performed with respect to particular products. Id.  The recommended items may be displayed together with an option to individually deselect the recently viewed items on which the recommendations are based. Id. 


It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Smith teachings above in order to identify additional products to recommend, preferably using a pre-existing table that maps products to related products (abstract).  The table is generated by periodically analyzing user browsing histories to identify correlations between purchases, viewing events, and/or other actions performed with respect to particular products. Id.  The recommended items may be displayed together with an option to individually deselect the recently viewed items on which the recommendations are based. Id. 

Regarding Claim 13, Smith in view of Andrade teach the method of claim 2, Smith further teaches wherein the action includes segmenting the user device into a group, and wherein the particular content cell is changed based on the group (¶0062 & see above the dynamic changes according to user’s activity. The limitation is also obvious from Fig. 11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Smith teachings above in order to identify additional products to recommend, preferably using a pre-existing table that maps products to related Id.  

Regarding Claim 14, Smith in view of Andrade teach the method of claim 13, Smith further teaches wherein segmenting the visitor device is based on a type of event indicated by the tracked activity (see Smith in see ¶0062 group of users share same recommendations based on users’ activities. Also see Andrade in ¶0011; the preferred placement criteria include one or more of: brand, content owner, application location, current channel, current channel family, current channel category, time of day, content category, current program, current program genre, current iTV application, current content type, or subscriber and set-top box profile and behavior data).

Regarding Claim 15, Smith in view of Andrade teach the method of claim 13, Andrade further teaches wherein segmenting the visitor device is based on a type of user associated with the visitor device (¶0011; the preferred placement criteria include one or more of: brand, content owner, application location, current channel, current channel family, current channel category, time of day, content category, current program, current program genre, current iTV application, current content type, or subscriber and set-top box profile and behavior data. Also see Fig. 11 illustrate different type of users e.g. users and sellers).
See above reasons for combining the cited art.



Regarding Claim 17, Smith in view of Andrade teach the method of claim 16, Smith further teaches wherein the different content is associated with a chat channel (Fig. 11 illustrates different contents and different users. Note that although the items in the various embodiments described below are products, it will be recognized that the disclosed methods are also applicable to other types of items, such as authors, musical artists, restaurants, chat rooms, other users, and Web sites. See ¶0042).

Regarding Claim 18, Smith in view of Andrade teach the method of claim 16, Andrade further teaches further comprising storing the modified content rule in association with a specified pattern (¶0023; a programmable opportunity can be any location or set of locations within the iTV applications where content may be placed, said content including advertisements, promotions, data including text, images, links to other applications, and/or audio/video delivered over broadcast or narrowcast, displayed in scaled inset or overlay form.  The iTV applications are configured to respond in a subscriber-specific manner to user interactions with the iTV applications).



Claims 20-21 are substantially similar to claim 2, thus the same rationale applies. Additionally, Claims 22-55 are substantially similar to above claims, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455